Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry Johnson appeals the district court’s order dismissing his action for damages pursuant to the Federal Torts Claims Act, 28 U.S.C. § 1346(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. United States Dep’t of Justice, No. 5:10-et-03002-FL, 2010 WL 4622788 (E.D.N.C. Nov. 5, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.